ICJ_050_BarcelonaTraction1962_BEL_ESP_1966-01-12_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 12 JANVIER 1966

1966

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 12 JANUARY 1966
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 12 janvier 1966, C.I.J. Recueil 1966, p. 3.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 12 January 1966, I.C.J. Reports 1966, p. 3.

 

Ses 298 |

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1966

1966

12 janvier 12 janvier 1966
Rôle général
n° 50

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l'article 48 du Statut de la Cour et l’article 37 du Règlement de

la Cour,

vu Pordonnance du 11 juin 1965 reportant au 31 décembre 1965 la
date d’expiration du délai fixé pour le dépôt du contre-mémoire du

Gouvernement espagnol et réservant la suite de la procédure;

Considérant que le contre-mémoire du Gouvernement espagnol a été

déposé dans le délai ainsi prorogé;
Après s'être renseigné auprès des Parties,

fixe comme suit la date d’expiration des délais pour fa suite de la

procédure:

pour le dépôt de la réplique du Gouvernement belge, le 30 novembre

1966;

pour le dépôt de la duplique du Gouvernement espagnol, le 30 avril

1967.
4
4 BARCELONA TRACTION (ORDONNANCE 12 I 66)

Fait en français et en anglais, le texte français faisant foi, au palais
de la Paix, à La Haye, le 12 janvier mil neuf cent soixante-six, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement belge et au
Gouvernement espagnol.

Le Président,
(Signé) Percy C. SPENDER.

Le Greffier adjoint,
(Signé) S. AQUARONE.
